DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Claims 1-25 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Claim Objections
3.	Claim 10 is objected to because of the following informalities:  
	In line 2 of claim 10, “a fast fourier transform” should be amended to --a fast Fourier transform-- to include proper capitalization.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 7, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz (US 4,617,020).

5.	With regard to claim 1, Kurtz discloses discloses a chest tube drainage system (pleural drainage chest tube system, not shown is combined with air leak detection chamber 1, shown; abstract; col. 2, lines 55-58) comprising: a chest tube collection system (chamber 1 communicates with a collection chamber, not shown, via outlet 11 as seen in annotated fig.1; col. 3, lines 5-9) comprising a drainage collection chamber (collection chamber is a collection chamber of a drainage device; col. 3, lines 5-9), a water seal chamber (chamber 1 connects with an underwater seal chamber, not shown, via outlet 12 as seen in annotated figure 1; col. 3, lines 1-11), a suction control chamber (large arm 10 connects with a suction source; figures 1-2; col. 3, lines 8-10, 19-29), and a water seal tube (small arm 9 is a tube; col. 3, lines 19-25) in fluid communication with the drainage collection chamber (water seal tube, 9 is also connected via outlet 11 to communicate with the drainage collection chamber as seen in annotated figure 1; col. 3, lines 1-11) and the water seal chamber (underwater seal chamber, not shown; also communicates with (tube) 9; annotated figure 1; col. 3, lines 12-19); and an air leak detection system (air leak detection chamber 1; figure 2 sectional view of annotated figure 1; column 4, lines 1 -2) comprising a light emitting element (light emitter/source 20; figure 2; col. 3, lines 29-45) and a photodetector (light detector 22; figure 2; column 3, lines 29-45) disposed near a bottom portion of the water seal tube (as seen in figure 2, photodetector 22 is disposed at the bottom of (water seal tube, 9; column 3, lines 29-45) so that the photodetector can detect reflected light emission generated by the light emitting element (light emitted by the emitter 20 is reflected by bubbles to the detector 22; col. 3, lines 29-45).

6.	With regard to claims 2-3, Kurtz discloses that the reflected light emission is reflected off of one or more bubbles (considered as a fluid) in the water seal chamber (light emitted by the emitter 20 is reflected by bubbles to the detector 22; col. 3, lines 29-45).

7.	With regard to claim 4, Kurtz discloses that the light emitting element is an LED (light source 20 is an LED; col. 4, lines 8-11).

8.	With regard to claim 7, Kurtz discloses that the light emitting element (20) and the photodetector (22) are disposed on a securement device (prism, 17) that is configured to attach to the chest tube collection system (Fig. 2; col. 3, lines 29-36).

9.	With regard to claims 9 and 13, Kurtz discloses that the securement device is transparent (prism, 17 is a translucent (transparent) optic as is well known in the art; col. 3, lines 29-36).

10.	With regard to claim 12, Kurtz discloses an air leak detection system (air leak detection chamber 1; figure 2 sectional view of annotated figure 1; column 4, lines 1 -2) comprising a light emitting element (light emitter/source 20; figure 2; col. 3, lines 29-45) and a photodetector (light detector 22; figure 2; column 3, lines 29-45) that are disposed on a securement device (prism, 17) that is configured to attach to the chest tube collection system (Fig. 2; col. 3, lines 29-36) so that the photodetector can detect reflected light emission generated by the light emitting element (light emitted by the emitter 20 is reflected by bubbles to the detector 22; col. 3, lines 29-45).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz.

12.	With regard to claims 5 and 6, Kurtz discloses that the photodetector (22) is disposed closer to the bottom of the water seal (of 9; not shown) than the light emitting element (20; Fig. 2; col. 3, lines 25-28, 46-51).

However, Kurtz discloses that bubbles flow along a path through passageway (16) and passageway (14) which are at the bottom of the water seal tube (9), a plurality of light emitters (20) may be disposed along this route of bubbles and thus, some emitters (20) would be disposed closer to the bottom portion of the tube (9) than some photodetectors (22) during routine experimentation (Fig. 1; col. 3, lines 25-28, 46-51).
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the locations of the light emitters and photodetectors in relation to the water seal tube/chamber disclosed by Kurtz, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  In the instant case, one having ordinary skill in the art would be motivated to rearrange the light emitting element of Kurtz to be closer to the bottom portion of the water seal tube than the photodetector, in order to be disposed along the bubble route through passageway 16 and 14 at the bottom of the water seal tube/chamber so that light can reflect off of the bubbles traveling through the bottom of the water seal tube, as suggested by Kurtz in column 3, lines 25-28 and 46-51.

13.	With regard to claims 16 and 17, Kurtz discloses that the light emitting element (20) and the photodetector (22) are disposed on a securement device (prism, 17) that is configured to attach to the chest tube collection system (Fig. 2; col. 3, lines 29-36); and that the photodetector (22) is disposed closer to the bottom of the water seal (of 9; not shown) than the light emitting element (20; Fig. 2; col. 3, lines 25-28, 46-51).
	Kurtz fails to explicitly disclose an embodiment where the light emitting element is disposed closer to the bottom portion of the water seal tube than the photodetector.
However, Kurtz discloses that bubbles flow along a path through passageway (16) and passageway (14) which are at the bottom of the water seal tube (9), a plurality of light emitters (20) may 
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the locations of the light emitters and photodetectors in relation to the water seal tube/chamber disclosed by Kurtz, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  In the instant case, one having ordinary skill in the art would be motivated to rearrange the light emitting element of Kurtz to be closer to the bottom portion of the water seal tube than the photodetector, in order to be disposed along the bubble route through passageway 16 and 14 at the bottom of the water seal tube/chamber so that light can reflect off of the bubbles traveling through the bottom of the water seal tube, as suggested by Kurtz in column 3, lines 25-28 and 46-51.

14.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Cooper et al. (US 5,442,435).

15.	With regard to claims 8 and 14, Kurtz is silent in regard to the securement device comprising at least one of a clip and an adhesive.
	Cooper discloses an analogous fluid composition sensor using reflected or refracted light monitoring (abstract; Figs. 14-15), wherein the securement device comprises at least one of a clip and an adhesive (in a fluid sensor for use in monitoring reflected light in a vessel, a prism 132 is secured in opening 178 of a metal clip 141; clip 141 also connects via 176 to sensor body 116 comprising both light emitting diodes 60 and photodiode 62; col. 9, lines 12-47).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the securement device disclosed by Kurtz to .

16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Robinson (US PGPUB 2011/0152642).

17.	With regard to claim 10, Kurtz discloses wherein the air leak detection system is configured to perform on the detected signal from the photodetector for determining when there is an air leak (circuitry detects the absence of water to produce a signal indicative of a leak; col. 4, lines 1 -2; col. 5, lines 16-34). 
Kurtz is silent in regard to the air leak detection system being configured to perform a fast Fourier transform.
However, Robinson discloses an analogous detection of bubbles duyring hemodynamic monitoring when performing automated measurement of blood constituents (abstract), wherein an air leak detection system is configured to perform a fast Fourier transform (in a patient fluid monitoring system, the presence of bubbles is sensed for adverse impact; Fourier transform analysis is used to compare waveforms (signals) in order to enable detection of such bubbles; [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the air leak detection system disclosed by Kurtz to be configured to perform a fast Fourier transform, similar to that disclosed by Robinson, in order to have the advantage of utilizing known calculations to provide more accurate comparative waveform detections, as suggested by Robinson in paragraph [0041].

18.	Claims 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Tehang (US 4,650,476).

With regard to claim 20, Kurtz discloses a method of detecting an air leak (air leak detection chamber 1 is used to detect the presence of an air leak; Fig. 2; col. 4, lines 1-2) in a chest tube collection system (chamber 1 communicates with a collection chamber, not shown, via outlet 11 as seen in Fig. 1; col. 3, lines 5-9) comprising: positioning a light emitting element (light emitter/source 20; Fig. 1-2; col. 3, lines 29-45) and a photodetector near a bottom portion of a water seal tube (as seen in Fig. 2, photodetector 22 is disposed at the bottom of (water seal tube, 9; column 3, lines 29-45); emitting light from the light emitting element towards bubbles (light emitted by the emitter 20 is reflected by bubbles to the detector 22; col. 3, lines 29-45) generated by air leaving the water seal tube (bubbles are generated as air is drawn through the chamber; col. 3, lines 19-28); and detecting a reflection of the light using the photodetector (light reflected by bubbles is sent to detector 22; col. 3, lines 29-45).
	Kurtz is silent in regard to the water seal tube being positioned within a water seal chamber of the chest tube collection system.
	However, Tehang discloses an analogous chest drainage apparatus with adjustable suction control (abstract), wherein a water seal tube is positioned within a water seal chamber of the chest tube collection system (underwater seal tube 70 is positioned in lower reservoir portion 60 of underwater seal chamber 65; Fig. 8; col. 6, lines 26-43).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tube disclosed by Kurtz with the positioning similar to that disclosed by Tehang, in order to allow air to exit in the form of air bubbles without interfering with the drainage of liquid from the patient, as suggested by Tehang in column 6, lines 38-43.

20.	With regard to claims 21 and 22, Kurtz discloses that the photodetector (22) is disposed closer to the bottom of the water seal (of 9; not shown) than the light emitting element (20; Fig. 2; col. 3, lines 25-28, 46-51).
	Kurtz fails to explicitly disclose an embodiment where the light emitting element is disposed closer to the bottom portion of the water seal tube than the photodetector.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the locations of the light emitters and photodetectors in relation to the water seal tube/chamber disclosed by Kurtz, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  In the instant case, one having ordinary skill in the art would be motivated to rearrange the light emitting element of Kurtz to be closer to the bottom portion of the water seal tube than the photodetector, in order to be disposed along the bubble route through passageway 16 and 14 at the bottom of the water seal tube/chamber so that light can reflect off of the bubbles traveling through the bottom of the water seal tube, as suggested by Kurtz in column 3, lines 25-28 and 46-51.

21.	With regard to claim 24, Kurtz discloses detecting a plurality of bubble events (light reflected by plurality of bubbles is sent to detector 22 and to a bubble counter display 120; Fig. 5; col. 3, lines 29-45; col. 5, lines 16-34).

22.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Sirokman (US PGPUB 2003/0212337).

23.	With regard to claim 19, Kurz is silent in regard to an alert module configured to send a signal when the plurality of detected bubble events corresponding to the detected light emission reaches a threshold.
	However, Sirokman discloses an analogous automated provision of information related to air evacuation from a chest cavity (abstract), including the step of signaling an alert when the plurality of 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the signaling of Kurtz with an alarm when the bubble events reach a threshold, similar to that disclosed by Sirokman, for the advantage of alerting when air flow has exceeded a predetermined level which could indicate an undesirable air leak, as suggested by Sirokman in paragraphs [0010-0011] and [0018].

24.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Tehang, as applied to claim 24 above, in further view of Sirokman.

25.	With regard to claim 25, Kurz and Tehang are silent in regard to signaling an alert when the plurality of bubble events reach a threshold.
	However, Sirokman discloses an analogous automated provision of information related to air evacuation from a chest cavity (abstract), including the step of signaling an alert when the plurality of bubble events reaches a threshold (evacuation indicator 60 provides an alarm when the number of bubbles exceeds a predetermined level; Fig. 4; [0039]).  
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the signaling of Kurtz in view of Tehang with an alarm when the bubble events reach a threshold, similar to that disclosed by Sirokman, for the advantage of alerting when air flow has exceeded a predetermined level which could indicate an undesirable air leak, as suggested by Sirokman in paragraphs [0010-0011] and [0018].

26.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Landesberg et al. (US PGPUB 2014/0058274).

27.	With regard to claims 11 and 18, Kurtz is silent in regard to the air leak detection system comprising a high and low bandpass filter to pass frequencies of 20-30 Hz and 70-90 Hz.
	However, Landesberg discloses an analogous method device and system for monitoring lung ventilation (abstract; Figs. 2a, 3), comprising an air leak detection system ([0006]; [0086]; [0101]; [0140]), which includes a high and low bandpass filter with a low frequency cutoff of about 30 Hz and a high frequency cutoff of about 2000 Hz ([0108]; [0116]; [0130]; [0150]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the air leak detection system disclosed by Kurtz to include a high and low bandpass filter, similar to that disclosed by Landesberg, in order to determine the low and high frequency lung and chest dynamics by considering several several harmonics, as suggested by Landesberg in paragraph [0108].
	Additionally, Kurtz and Landesberg fail to explicitly disclose that the high pass filter passes frequencies of 70-90 Hz.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the air leak detection system disclosed by Kurtz in view of Landesberg to include a bandpass filter with a high frequency cutoff between 70-90 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Additionally, one having ordinary skill in the art would be motivated to try different low and high pass cutoff frequencies for their bandpass filter in order to better determine lung and chest dynamics by considering several several harmonics, as suggested by Landesberg in paragraph [0108].

28.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Tehang, as applied to claim 20 above, in further view of Landesberg.

With regard to claim 23, Kurtz and Tehang are silent in regard to the air leak detection system comprising a high and low bandpass filter to pass frequencies of 20-30 Hz and 70-90 Hz.
	However, Landesberg discloses an analogous method device and system for monitoring lung ventilation (abstract; Figs. 2a, 3), comprising an air leak detection system ([0006]; [0086]; [0101]; [0140]), which includes a high and low bandpass filter with a low frequency cutoff of about 30 Hz and a high frequency cutoff of about 2000 Hz ([0108]; [0116]; [0130]; [0150]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the air leak detection system disclosed by Kurtz in view of Tehang to include a high and low bandpass filter, similar to that disclosed by Landesberg, in order to determine the low and high frequency lung and chest dynamics by considering several several harmonics, as suggested by Landesberg in paragraph [0108].
	Additionally, Kurtz, Tehang and Landesberg fail to explicitly disclose that the high pass filter passes frequencies of 70-90 Hz.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the air leak detection system disclosed by Kurtz in view of Tehang and Landesberg to include a bandpass filter with a high frequency cutoff between 70-90 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Additionally, one having ordinary skill in the art would be motivated to try different low and high pass cutoff frequencies for their bandpass filter in order to better determine lung and chest dynamics by considering several several harmonics, as suggested by Landesberg in paragraph [0108].

Conclusion
30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hartman et al. (US PGPUB 2013/0030405) discloses an infrared reflective air-in-line sensor system.

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781